t c memo united_states tax_court norman h fawson and mary jane b fawson petitioners v commissioner of internal revenue respondent docket no filed date bruce eb babcock for petitioners richard w kennedy for respondent memorandum opinion dean special_trial_judge respondent issued a notice_of_deficiency to petitioners for taxable_year in the notice respondent determined that petitioners were liable for additions to tax for negligence pursuant to sec_6653 of dollar_figure and pursuant to sec_6653 for percent of the interest unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - due on dollar_figure respondent also determined an addition_to_tax of dollar_figure for a substantial_understatement of tax under sec_6661 petitioners did not contest and have conceded the addition_to_tax for a substantial_understatement the issue for decision is whether petitioners are liable for the additions to tax for negligence pursuant to sec_6653 and with respect to the loss from their investment in the utah jojoba i research partnership claimed on their federal_income_tax return some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in st george utah at the time their petition was filed background norman fawson petitioner has a degree in genetics anda medical degree from the university of utah he practices family medicine with a medical group in st george utah he grew up on a farm and in he purchased approximately acres and started an apple orchard in petitioners’ financial planner investment counselor elroy jones mr jones recommended that petitioners invest in the utah jojoba i research partnership the partnership over the previou sec_2 or years mr jones had set up an investment plan for petitioners’ retirement and petitioners had purchased one or two investments through mr jones as an officer of and participant in the retirement_plan sponsored by his medical partnership the retirement_plan petitioner also had participated in other investments recommended and sold by mr jones the partnership was promoted by the cfs corp cfs through which petitioners and the retirement_plan had made several investments cfs was highly recommended by the attorney who oversaw the retirement_plan petitioners also had made investments in real_estate limited_partnerships through this attorney petitioners discussed the partnership investment opportunity with mr jones in addition to information provided by mr jones petitioner had discovered while investigating drip irrigation for his apple orchard that farmers in israel were already researching jojoba as an alternative source to sperm whale oil and had already started jojoba plantations petitioner also read what he could find at the library to become acquainted with jojoba mr jones gave petitioners a private_placement memorandum which they read and discussed with him one of the features of the investment was that it would generate substantial tax deductions the promotional materials petitioners reviewed indicated that there were tax risks associated with the - - investment petitioners felt reassured about the tax risks after talking with mr jones they also were reassured after talking with someone from cfs petitioners did not explain the substance of the reassuring statements made by mr jones or by cfs petitioners did not discuss the investment with an attorney although petitioner does not recall whether he had their accountant review the private_placement offering before making the investment petitioners did discuss the partnership with him after making the investment on their joint federal_income_tax return petitioners reported wages from petitioner’s medical practice of dollar_figure and losses of dollar_figure from the utah jojoba i research partnership the partnership was audited and a notice of final_partnership_administrative_adjustment was issued to the partnership the partnership initiated a tefra proceeding to contest the matter the matter was resolved by utah jojoba i research v commissioner tcmemo_1998_6 which found that the activities of the partnership did not constitute a trade_or_business and that the agreements between the partnership and u s agri research development corp u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures - - as a result of the partnership’s tefra proceeding petitioners were assessed a tax_liability of dollar_figure along with interest respondent issued a notice_of_deficiency for affected items determining that petitioners are liable for additions to tax for negligence pursuant to sec_6653 and and for a substantial_understatement addition_to_tax pursuant to sec_6661 petitioners timely filed a petition seeking a redetermination of the negligence additions to tax discussion sec_6653 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations respondent’s determinations contained in the notice_of_deficiency are presumed correct and petitioners must establish otherwise see rule a 290_us_111 cf sec_7491 respondent maintains that the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date petitioners do not continued -- - petitioners’ underpayment was due to negligence petitioners therefore have the burden of proving they were not negligent in deducting their share of the partnership’s losses see 64_tc_651 affd 566_f2d_2 6th cir 58_tc_757 anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 10th cir negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see 62_f3d_1266 10th cir affg tcmemo_1993_607 85_tc_934 glassley v commissioner tcmemo_1996_206 the focus of our inquiry is on the reasonableness of the taxpayer’s actions in light of his experience and the nature of the investment see 60_tc_728 greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir glassley v commissioner supra turner v commissioner tcmemo_1995_363 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction sacks v commissioner f 3d continued contend that their examination commenced after date or that sec_7491 is applicable to them - j- 9th cir affg tcmemo_1994_217 see greene v commissioner supra a taxpayer may avoid liability for negligence penalties under some circumstances if the taxpayer reasonably relied on competent professional advice see 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 such reliance however is not an absolute defense to negligence but rather a factor to be considered id for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter see id the record does not establish the exact nature of the underlying partnership investment in this case no prospectus or private_placement memorandum was produced few facts on the exact nature of the investment were stipulated and no witnesses other than petitioner testified at trial nevertheless a fair reading of the stipulation of facts and the briefs of the parties shows that they agree that the underlying facts of the partnership operations are as discussed in utah jojoba i research v commissioner tcmemo_1998_6 see greene v commissioner supra it is petitioners’ burden in any event to establish the context in which their deductions were taken see rule a welch v helvering u s pincite 58_tc_757 in utah jojoba i research v commissioner supra we found that the partnership was organized on date as a limited_partnership with a described purpose of conducting research_and_development r d involving the jojoba plant cfs prepared the private_placement memorandum the offering dated date and an r d agreement and licensing agreement executed on date the partnership was formed with subscriptions for units for a total capitalization of dollar_figure the offering identified william g kellen as the general_partner and characterized him as having no previous experience with respect to jojoba beans the offering also indicated that although the parties disagree as to what was apparent from the partnership’s promotional materials they have stipulated that the court found in utah jojoba i research v commissioner tcmemo_1998_6 that the activities of the partnership did not constitute a trade_or_business and that the research_and_development and licensing agreements entered into by the partnership had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures in their brief petitioners request a finding of fact that the court’s decision found that the activities of the partnership did not constitute a trade_or_business --- - u s agri was the contractor selected to carry out the r d program under an r d agreement the offering included the r d agreement and the license agreement the partnership entered into the exclusive r d agreement with u s agri on date the license agreement between the partnership and u s agri was executed concurrently with the r d agreement granting u s agri the exclusive right to utilize technology developed for the partnership for years in exchange for a royalty of percent of all products produced the r d agreement according to its terms expired upon the partnership’s execution of the license agreement because the two agreements were executed concurrently amounts paid to u s agri by the partnership were not paid pursuant to a valid r d agreement but were passive investments the partnership never engaged in research or experimentation either directly or indirectly we noted that mr kellen exhibited a lack of concern about the details of the partnership’s operations he hastily signed the r d agreement and licensing agreement prepared by cfs and admitted he did not read the offering until preparing the case for trial mr kellen also never took any legal action to enforce promissory notes signed by limited partners who had purchased subscriptions in the partnership and defaulted we found in utah jojoba i research v commissioner supra -- - that u s agri’s attempts to farm jojoba commercially did not constitute research_and_development we concluded that the r d agreement was designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through large up-front deductions for expenditures that were in reality capital contributions we further found that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with regard to any technology that was supposed to be developed by u s agri on these bases we determined that the partnership was not entitled to a claimed loss of dollar_figure including dollar_figure claimed as qualified_research_and_experimental_expenditures under sec_174 petitioners contend that they invested in the partnership and claimed losses arising out of the partnership in a good_faith belief that the partnership had the potential to earn a profit they contend they exercised the due care of reasonable and ordinarily prudent persons under the circumstances taking into account their experience and the nature of the investment they further argue that at the time they claimed the deductions at issue the law relating to the deductibility of research_and_development expenses under sec_174 was still unclear and that there were no warning signs that they would not be entitled to the claimed deduction we however do not find that the evidence supports the conclusion that petitioners acted reasonably under the circumstances in contrast to many of the cases decided by this court involving tax_shelters in which the impropriety of partnership deductions could be discerned only by an investigation of the partnership’s actual operations the problem with utah jojoba i research was apparent from the documents included in the offering prepared by cfs both the r d agreement and the licensing agreement were included in the offering an experienced attorney capable of reading and understanding these documents should have understood the legal ramification of the licensing agreement canceling the r d agreement with the concurrent execution of the two agreements the partnership was not engaging even indirectly in any research or experimentation instead the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement rather than seeking professional legal and tax_advice petitioners relied solely on their reading of the offering their discussions with mr jones who was selling the investment their discussion with someone from cfs which was promoting the investment and petitioner’s reading about jojoba the record petitioner testified that he discussed the investment with his accountant at least after the investment was made he did not indicate however what information he shared with the accountant or the exact nature of any advice he received provides no information about mr jones’ background and expertise other than that he helped petitioners prepare their retirement_plan although petitioner testified he felt reassured about any_tax risks after talking with mr jones and someone from cfs he did not elaborate on what he was told or why he felt reassured petitioners were not naive investors and should have recognized the need for independent professional advice see 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir glassley v commissioner tcmemo_1996_206 petitioner apparently recognized the necessity of such advice in connection with the investments of his medical group’s retirement_plan he and his medical partners hired an attorney to oversee the retirement plan’s investments in the case at hand however petitioners relied on the assurances of mr jones even though petitioner testified he was not clear about the legalese in the offering and that the offering had put him on notice of tax risks furthermore petitioners should have had reason to question mr jones’ representations petitioner testified that mr jones had indicated that he had met with mr kellen the partnership’s general_partner and that mr kellen had significant experience in the research_and_development of jojoba in contrast the offering which petitioner testified he read characterized mr kellen as having no experience in the research_and_development of jojoba petitioner seemingly contends that his experience with farming and his reading about jojoba gave him confidence in the viability of his investment in the partnership yet he presented no evidence that he actually applied any of his knowledge through an investigation of the partnership if anything petitioner’s knowledge should have prompted him to inquire into the operational aspects of the partnership and into the nature of the research u s agri was to conduct under the terms of the r d agreement the record provides no evidence that petitioner ever visited the jojoba plantation or inguired into u s agri’s ability to conduct research if petitioner had investigated the nature of the purported research u s agri was to conduct he likely would have discovered that it amounted to nothing more than farming activity with petitioner’s farming background and his professed interest in jojoba we find it difficult to believe he would have relied solely on the promoter’s investigation if he viewed the partnership as a long-term investment petitioners’ contention that they were not negligent in we note that petitioner went to israel to investigate drip irrigation for his own apple orchard -- claiming losses associated with the partnership because the limits of sec_174 on the deductibility of research or experimental expenditures had not been sufficiently developed in is without merit petitioners cite 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in support of their proposition in kantor the court_of_appeals for the ninth circuit concluded that the experience and involvement of the general_partner and the lack of warning signs could have reasonably led investors to believe they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 as explained by the court_of_appeals the supreme court’s decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 in the present case however not only was the partnership not engaged in a trade_or_business it was not conducting directly or indirectly any research or development petitioners’ investment in the partnership is further distinguishable from the taxpayers’ investment in kantor v commissioner supra the general_partner of utah jojoba i research was not experienced in jojoba research_and_development and he had minimal involvement in the partnership petitioners -- - should have recognized additional warning signs including the offering’s warnings of tax risks involved with the investment and the terms of the licensing agreement which canceled the r d agreement petitioners did not exercise the due care of reasonable and ordinarily prudent persons under the circumstances accordingly we hold that petitioners are liable for the negligence additions to tax imposed by the provisions of sec_6653 and to reflect the foregoing decision will be entered for respondent
